DETAILED ACTION
	This is in response to the application filed on March 4, 2019 where Claims 1 – 20, of which Claims 1, 10, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2019 was filed before the mailing date of the current application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
101 Analysis
	Claims 1, 10, and 15 are directed detecting network event by monitoring network events and automatically deploying software to devices within the network based on the detected event.  While the monitoring of network data and deploying of software can be interpreted as human activity and not statutory, the autonomous updates on devices within a software defined network based on these detected events is directed to a particular improvement to a particular technological environment [See Specification, Para. 0002, 0008-9].  Therefore, the claims integrate the judicial exception into a practical application and satisfies Step 2A, Prong Two of the 2019 Revised 101 Patent Eligibility Guidelines as patent eligible subject matter.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PGPub. 2019/0037446 (hereinafter “Dowlatkhah”).
1.	Regarding Claims 1, 10, and 15, Dowlatkhah discloses of an apparatus [Fig. 2; Para. 0013, 0039; Manager SDN controller] comprising:
a network interface configured to enable network communications in a software-defined network by sending packets into the software-defined network or receiving packets from the software-defined network [Fig. 2 and 8; Para. 0039, 0121-123]; and
one or more non-transitory computer readable storage media encoded with instructions that (Claim 15), when executed by a processor coupled to the network interface, causes the processor (Claim 1) [Fig. 2 and 8; Para. 0039, 0121-123] to:
detect a network event in the software-defined network [Abstract; Fig. 1; Para. 0030, 0070; determine exceptional requirements and/or conditions related to the current allocation of resources]; 
based on the network event, determine an application for installation at the apparatus or in the software-defined network [Para. 0015-16, 0043-44, 0062; manager SDN controller can direct on-demand instantiation of VNF elements at on-demand locations to support network services or for autonomous network 
automatically install the application at the apparatus or in the software-defined network [Para. 0015-16, 0043-44, 0062; manager SDN controller can direct on-demand instantiation of VNF elements at on-demand locations to support network services or for autonomous network resource controller where capacity is needed or backup of network elements due to failures (i.e., conditions)].
2.	Regarding Claims 2 and 16, Dowlatkhah discloses all the limitations of Claims 1 and 15 above.  Dowlatkhah further discloses that the software-defined network comprises a plurality of edge network devices [Para. 0045; virtual network comprises IP provider edge devices], and wherein automatically installing comprises causing the application to be installed at one or more of the edge network devices in the software-defined network [Para. 0043-45, 0062; manager SDN controller can direct on-demand instantiation of VNF elements at on-demand locations, such as IP provider edge].
3. 	Regarding Claims 3, 11 and, 17, Dowlatkhah discloses all the limitations of Claims 1, 10, and 15 above.  Dowlatkhah further discloses that the detecting comprises:
monitoring network traffic in order to detect predetermined event condition data [Para. 0040, 0059, 0073; monitoring network traffic for an occurrence of an exceptional requirement and/or condition]; and 
determining, based on the predetermined event condition data, that the network event has occurred in the software-defined network [Para. 0015-16, 0043-44, 0062; manager SDN controller can direct on-demand instantiation of VNF elements at on-
4. 	Regarding Claims 4, 13 and, 18, Dowlatkhah discloses all the limitations of Claims 3, 10, and 17 above.  Dowlatkhah further discloses of mapping each application of a plurality of applications available for installation at the network control entity or in the software-defined network to corresponding predetermined event condition data [Para. 0076; notification of alternative measures can include providing access to alternative services].
5. 	Regarding Claims 5, 12 and, 19, Dowlatkhah discloses all the limitations of Claims 1, 10, and 15 above.  Dowlatkhah further discloses that the detecting comprises:
receiving, from at least one network device running a sensor service, an indication of the network event [Para. 0070; can also determine exceptional requirement using a report from various service providers]; and
identifying the network event based on the indication [Para. 0070; can also determine exceptional requirement using a report from various service providers].
6.	Regarding Claim 6, Dowlatkhah discloses all the limitations of Claim 1 above.  Dowlatkhah further discloses that the automatically installing comprises determining the application is not currently installed at the network control entity or in the software-defined network [Para. 0013-14, 0038, 0070; e.g., conditions require dynamic allocation of a super security slice based on heightened security requirements or for access to a premium service which was not configured in the original configuration].
Claim 7, Dowlatkhah discloses all the limitations of Claim 1 above.  Dowlatkhah further discloses that the determining comprises selecting the application for installation from among a plurality of applications in an application catalog [Para. 0076; notification of alternative measures can include providing access to alternative services].
8. 	Regarding Claims 8, 14, and 20, Dowlatkhah discloses all the limitations of Claims 7, 10, and 15 above.  Dowlatkhah further discloses that the selecting comprises:
determining, based on the network event, an application relevance score for each of the plurality of applications associated with the application catalog [Fig. 3a; Para. 0070-71, 0074, 0076; based on the detected condition, the most relevant option is requested, then the alternatives are provided if the most relevant option is unavailable]; and
selecting, based on the application relevance scores, the application from among the plurality of applications [Fig. 3a; Para. 0070-71, 0074, 0076; based on the detected condition, the most relevant option is requested, then the alternatives are provided and can be selected].
9.	 Regarding Claim 9, Dowlatkhah discloses all the limitations of Claim 1 above.  Dowlatkhah further discloses of determining, based on device constraint data, a device score for each of a plurality of network devices in the software-defined network [Fig. 1; Para. 0027-28, 0030-0035; various equipment within the network configured to be associated with various “slices,” such as default, dedicated, super, and premium services]; and
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PGPub. 2017/0257432; PGPub. 2016/0323143; U.S. Patent 9,516,053; PGPub. 2016/0359891; PGPub. 2016/0359872; PGPub. 2016/0366014; PGPub. 2017/0104609 – all various systems that modify the deployment of services within a cloud network environment based on policies and/or conditions.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.

/TAE K KIM/Primary Examiner, Art Unit 2496